IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 36696

STATE OF IDAHO,                                   )     2010 Unpublished Opinion No. 651
                                                  )
       Plaintiff-Respondent,                      )     Filed: September 27, 2010
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
LAWRENCE FRANK BRADFORD,                          )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Order of restitution, affirmed.

       Stephen D. Thompson, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Elizabeth A. Koeckeritz, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
GRATTON, Judge
       Lawrence Frank Bradford appeals an order of restitution in the amount of $3,894 to Lake
City Antique Mall. We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Bradford was arrested at the Lake City Antique Mall with two co-defendants and charged
with burglary, Idaho Code § 18-1401. Pursuant to a binding plea agreement, Bradford entered an
Alford1 plea to the burglary of Lake City Antique Mall. The court sentenced Bradford to a
unified sentence of three years with one year determinate and, according to the plea agreement,
suspended the sentence and placed Bradford on probation for two years. Pursuant to I.C. § 19-
5304, the State sought restitution for Lake City Antique Mall. After a hearing, the court entered
a restitution order in the amount of $3,894. Bradford appeals the order of restitution.



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).

                                                 1
                                                 II.
                                          DISCUSSION
       Bradford claims that the amount of restitution awarded to Lake City Antique Mall is not
supported by the evidence. Idaho Code § 19-5304(7) provides that a court, in determining
whether to order restitution and the amount of such restitution, shall consider the amount of
economic loss sustained by the victim as a result of the offense, the financial resources, needs
and earning ability of the defendant, and such other factors as the court deems appropriate.
Idaho Code § 19-5304(6) provides that economic loss shall be based upon the preponderance of
evidence submitted to the court by the prosecutor, defendant, victim, or presentence investigator.
The determination of the amount of restitution is a question of fact for the trial court, whose
findings will not be disturbed if supported by substantial evidence. State v. Hamilton, 129 Idaho
938, 943, 935 P.2d 201, 206 (Ct. App. 1997).
       At the restitution hearing, Michelle Albert, an owner of Lake City Antique Mall, testified
that after the burglary, she hired two temporary employees in addition to her employee, Nancy
Hirst, to look through the store and identify any items that might have been stolen. She compiled
a list of items, to the best of her knowledge, of what she believed was taken and the value of each
item based on its price in the store. Albert provided a report of missing items for the police, and
she testified that while the State’s Exhibit 4 was not her handwritten report, the exhibit listed the
same items and values as the report she submitted to the police. This exhibit was not included in
the record on appeal, and portions of the record missing on appeal are presumed to support the
actions of the district court. State v. Repici, 122 Idaho 538, 541, 835 P.2d 1349, 1352 (Ct. App.
1992). Albert conceded she did not maintain an inventory system for her store, was not present
during the burglary, and could not say with 100 percent certainty the number of items stolen.
After the report was prepared, five Black Hills gold chains were found hidden inside the store.
Albert estimated the value of the found chains at $250.
       Hirst, the employee present during the burglary, testified that one of Bradford’s co-
defendants left the store and returned several times. Hirst stated that the only item from the store
that police officers recovered from a co-defendant’s car was a box of rings, which was returned
to the store. She also testified that months after the robbery she found hidden in a cupboard
behind a platter a number of gold necklace chains that were believed to have been stolen. Hirst




                                                 2
testified that the necklace chains she found were the Black Hills gold chains that Albert testified
had been found.
       Bradford claims that the district court abused its discretion in awarding restitution
because the award was speculative and not supported by substantial evidence. He argues that the
State only presented an estimate of what was stolen and there was no formal inventory system.
Additionally, he argues that he was unemployed and unable to pay restitution.
       The district court found Albert to be credible and that she was in the best position to
know the value of the items taken. Albert submitted a list of items she believed had been stolen
and her estimated value of each item. This Court presumes that the exhibit listing the items
stolen, which is not included in the record on appeal, supports the district court’s findings.
Albert also testified to a range of loss consistent with the district court’s award. Bradford
presented no evidence to rebut the State’s evidence as to value. Further, Bradford’s immediate
inability to pay does not bar the court from ordering restitution. State v. Bybee, 115 Idaho 541,
543, 768 P.2d 804, 806 (Ct. App. 1989). When Bradford is able to pay restitution, the victim
should have this avenue available for relief. The district court awarded $3,894 in restitution to
Lake City Antique Mall. Substantial and competent evidence supports the award.
                                               III.
                                        CONCLUSION
       The district court’s order that Bradford pay $3,894 in restitution to Lake City Antique
Mall is affirmed.
       Chief Judge LANSING and Judge MELANSON, CONCUR.




                                                3